Lewis, J.
1. The declaration of an alleged member of a partnership, in the nature of an admission that he was a member thereof, is admissible for the plaintiff on the trial of an action against the firm, to which the declarant has interposed the defense of “no partnership” as to him.
Argued December 19, 1899.
Decided January 29, 1900.
Complaint. Before Judge Candler. Fulton superior court. March term, 1899.
G. A. Carter and W. A. Post, for plaintiff in error.
T. A. Atkinson and Hunt & Golightly, contra.
2. The evidenoe fully warranted the verdict, and there was no error in denying a new trial.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., disqualified.